Citation Nr: 1630540	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  14-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for lung disease.

2.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

3.  Entitlement to an compensable initial rating for residuals of subtotal hysterectomy.

4.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to service connection for chest pain (originally claimed as panic attacks).
8.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to April 1991; and July 2002 to August 2011; as well as periods of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January, March, and April 2013 rating decisions of the Muskogee, Oklahoma Regional Office (RO).  

This record in this matter consists solely of electronic claims files and has been reviewed. 

The issues of an increased rating for lung disease, left shoulder disability, residuals of hysterectomy, PTSD, and TDIU; and service connection for hypertension and diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

A distinct diagnosis of a disability manifested by chest pain is not shown by the competent evidence of record.


CONCLUSION OF LAW

A claimed condition manifested by chest pain (originally claimed as panic attacks) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in March 2013 prior to the April 2013 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All service treatment records and post service medical records have been associated with the claims file. 

The Veteran was medically evaluated in conjunction with her claim in October 2011 and February 2013.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluation of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  The Board finds the examinations of record to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity for a hearing, therefore the duties to notify and assist have been met. 

Condition Manifested by Chest Pain

The Veteran essentially contends that she has a condition manifested by chest pain related to service.  A claim of entitlement to service connection for panic attacks (later noted as chest pain) was submitted in July 2011.  A October 2011 VA examination noted after an echocardiogram that the Veteran had no pulmonary hypertension or significant valvular abnormalities.  The Veteran had no history of congestive heart failure or heart disease.  The Veteran reported being diagnosed with panic attacks during which she experienced angina, shortness of breath, dizziness, and fatigue.  A chest x-ray was also within normal limits.  The examiner noted there was no pathology to render a heart condition diagnosis.

At a February 2013 VA examination, the Veteran claimed her chest pain began in 2006 and was related to anxiety.  The examiner found that results from an EKG, chest x-ray, and echocardiogram were normal.  Overall, the examiner opined that the Veteran did not have any heart condition that was as least as likely as not related to chest pains she experienced in 2010 in service, because there was no pathology to render a heart condition diagnosis, after reviewing the transthoracic echocardiogram, the results of which were normal.  The examiner reported that the Veteran did not have any heart condition and her chest pain was related to her anxiety disorder.  April 2013 VA medical center (VAMC) treatment records also note the Veteran had chest pain due to her anxiety, PTSD, and nightmares.  A February 2013 VA psychiatric examination also found that the Veteran's panic attacks were secondary to her PTSD and noted the Veteran had near continuous panic as part of her PTSD symptoms.

In this case, the record indicates that the Veteran's complaints of chest pain are part and parcel of her PTSD, and regardless, no medical testing has shown a heart condition manifested by chest pain that is separate and distinct from the panic attacks caused by PTSD.  The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, the Veteran's chest pains have been noted by multiple clinicians to be a symptom of her PTSD, and furthermore, there is no clinical evidence in the claims file diagnosing any condition manifested by chest pain that is related to the heart in accordance with applicable law.  Chest pain itself does not constitute a disability.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a separate diagnosed condition manifested by chest pain at any time during the appeal period, the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a distinct diagnosis manifested by chest pain is not clinically demonstrated, there is no need to discuss whether such is related to service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, even the Veteran herself has stated that her chest pain is a result of panic attacks.  Moreover, the medical evidence of record does not show that she has a diagnosed heart disability manifested by chest pain that is separate and distinct from her panic attacks, which are already addressed by her PTSD rating.  See March 2013 rating decision.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a condition manifested by chest pain (originally claimed as panic attacks) is denied. 


REMAND

First, the Veteran should be sent notice on how to substantiate her claim for TDIU.

Next, a March 2015 statement from Dr. S.B., vocational consultant, notes that the Veteran receives social security disability.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2015).

Treatment records note that the Veteran had a colonoscopy in 2010 showing polyps and diverticulitis; and printout regarding colonoscopies is present in service treatment records submitted by the Veteran, however, the results of this colonoscopy are not currently associated with the claims file.  Upon remand, the Veteran should be contacted to determine where this colonoscopy took place and these records should be obtained.  

Next, regarding the increased rating claims, as noted above, the Veteran submitted an opinion from Dr. S.B. stating that Veteran could not work due to her service-connected disabilities.  Also, regarding the left shoulder, a May 2014 report shows mild impact of the acromion process (bony process of shoulder blade) on the humeral head (ball of upper arm).  Therefore, given that the last VA examinations were conducted in 2011 and 2013, the Board finds that updated VA examinations are necessary for the Veteran's increased rating claims.  

Finally, regarding the Veteran's claims for hypertension and diverticulitis, when the Veteran was last examined in October 2011 she did not have a diagnosis of either disability.  Now; however, VAMC records note that the Veteran has diverticulitis and either hypertension or "elevated blood pressure reading without a diagnosis of hypertension," as well as a scan showing "diverticulosis without evidence of diverticulitis."  Therefore, a new examination should be afforded to establish or rule out diagnoses of diverticulitis and hypertension, and determine whether they are as likely as not related to service, or in the case of hypertension, whether it manifested to a compensable degree within one year of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish an increased rating based on TDIU.

Request that she complete and return a TDIU claim form and then conduct any development that is warranted.

2.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

3.  With appropriate authorization from the Veteran, obtain her outstanding 2010 colonoscopy records.  

4.  Obtain any updated VA treatment records and associated them with the claims file.  

5.  Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of her service-connected PTSD. The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, as they may relate to her ability to function in a work setting and to perform work tasks. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

6.  The Veteran should be afforded a VA examination to determine the current symptoms and severity of her service-connected left shoulder disability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups.  If it is not possible to provide information concerning whether there is additional limitation of motion on use or during flare-ups without resorting to speculation, the examiner must explain why.

The examiner should specifically indicate whether the Veteran has loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus; or malunion of the humerus with moderate or marked deformity.

The examiner must also provide an assessment of the Veteran's functional limitations due to her shoulder, as they may relate to her ability to function in a work setting and to perform work tasks.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

7.  The Veteran should be afforded a VA examination to determine the current symptoms and severity of her residuals of subtotal hysterectomy.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

The examiner should identify all present manifestations of the service-connected disability, including but not limited to any related menstrual, bowel, or bladder disabilities, and evaluate their severity.

Attention is directed to the October 2011 examination noting the Veteran had incontinence related to her hysterectomy. 

The examiner must also provide an assessment of the Veteran's functional limitations due to her residuals of subtotal hysterectomy, as they may relate to her ability to function in a work setting and to perform work tasks.

8.  The Veteran should be afforded a VA examination to determine the current symptoms and severity of her non-reversible obstructive lung disease.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

New post-bronchodilator pulmonary function testing should be performed, with the ensuing FEV-1 and FEV1/FVC results being reported, and the examiner stating which one most accurately reflects the level of disability.  The examiner should also note whether the Veteran has any right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or requires outpatient oxygen therapy.

The examiner must also provide an assessment of the Veteran's functional limitations due to her lung disease, as they may relate to her ability to function in a work setting and to perform work tasks.

9.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed hypertension, including whether she has a current diagnosis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current diagnosis of hypertension and whether it began in or is etiologically related to any incident of the Veteran's military service, or whether it manifested to a compensable degree within one year of her most recent period of active duty service.  

The examiner's attention is directed to the Veteran's claims that she had sweating, dizziness, and visual cloudiness in service, which she believes were indicative of hypertension.  See May 2012 lay statement. 

10.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed diverticulitis, including whether she has a current diagnosis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current diagnosis of diverticulitis and whether it began in or is etiologically related to any incident of the Veteran's military service.

11.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, including the claim for TDIU.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


